 


109 HR 4858 IH: Katrina Health Access, Recovery, and Empowerment Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4858 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Jefferson (for himself, Mrs. Christensen, Mr. Clay, Mr. Clyburn, Mr. Rangel, Mr. Davis of Illinois, Mr. Meeks of New York, Mrs. Jones of Ohio, Ms. Lee, Mr. Bishop of Georgia, Ms. Eddie Bernice Johnson of Texas, Mr. Lewis of Georgia, Mr. Al Green of Texas, Ms. Corrine Brown of Florida, Mr. Hastings of Florida, Mr. Scott of Virginia, Ms. Waters, Ms. Moore of Wisconsin, Ms. Millender-McDonald, Mr. Wynn, Mr. Scott of Georgia, Mr. Meek of Florida, Ms. Norton, Ms. Jackson-Lee of Texas, Mr. Cleaver, Mr. Cummings, Ms. Kilpatrick of Michigan, and Mr. Owens) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the restoration of health care-related services in Hurricane Katrina-affected areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Katrina Health Access, Recovery, and Empowerment Act of 2006. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Findings. 
Sec. 4. Hurricane Katrina-affected area defined. 
Title I—Rebuilding health care infrastructure  
Sec. 101. Small business concerns. 
Sec. 102. Credit for expenditures by health professionals in Hurricane Katrina-affected area for medical professional malpractice insurance. 
Sec. 103. Deduction for premiums of physicians in Hurricane Katrina-affected area for medical liability insurance for high risk specialties. 
Sec. 104. Deduction for premiums for medical liability insurance for practices in Hurricane Katrina-affected area serving medically underserved communities. 
Sec. 105. Grants and contracts regarding health provider shortages. 
Title II—Rebuilding pipelines of providers in medically needy and underserved areas and communities 
Sec. 201. Amendment to the Public Health Service Act. 
Title III—Providing relief to academic institutions 
Sec. 301. Grants to institutions of higher education. 
Title IV—Restoring key components of the health care infrastructure in medically-needy and medically underserved areas 
Sec. 401. Medically-needy Katrina recovery zones. 
Sec. 402. Repair and disparities grants. 
Sec. 403. Disaster relief Medicaid. 
3.FindingsThe Congress finds the following: 
(1)Many of the communities that were most affected by Hurricane Katrina had poor health care infrastructures and some of the highest poverty rates before the storm reached the coast. For example, Louisiana had the fourth highest uninsurance rate in the Nation and nearly one in four residents was living in poverty. Today, the number of people from the Gulf Coast who are uninsured and lack access to adequate health care has significantly increased.  
(2)Numerous studies show that poverty has a direct impact on the health, health care, and well-being of all people. 
(3)Studies confirm that numerous factors exacerbate health disparities, including: poverty; uninsurance; unemployment; low educational attainment; the absence of culturally and linguistically competent care; and a lack of access to housing, needed health care services and treatments, and health care information. 
(4)In New Orleans, more than 2 in 3 displaced providers (4,486) were in three central New Orleans parishes—Plaquemines, St. Bernard, and Jefferson parishes—all of which were evacuated (Ricketts 2005). Additionally, it is estimated that more than one in three (35 percent) of the displaced physicians in these three central New Orleans parishes were primary care physicians (Ricketts 2005). 
(5)The Medical Center of Louisiana and New Orleans (MCLNO) was the only Level 1 trauma center in the region and included Charity and University Hospitals. More than 50 percent of inpatient care provided by MCLNO was provided to uninsured patients and more than 8 in 10 (85 percent) patients had annual incomes that were $20,000 or less.  
4.Hurricane Katrina-affected area definedIn this Act, the term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina. 
IRebuilding health care infrastructure  
101.Small business concerns 
(a)LoansDuring fiscal years 2006 and 2007, the Secretary of Health and Human Services shall provide low-interest loans to eligible small business concerns for the restoration of health care and other services connected to health care. 
(b)Cancellation of loansAt the end of the 5-year period beginning on the date of the provision of a loan under this section, the Secretary shall cancel the unpaid balance and any accrued interest on the loan if the eligible small business concern meets each of the following: 
(1)The eligible small business concern is operating at 70 percent or greater of the level of operation of the concern before Hurricane Katrina. 
(2)The eligible small business concern has not, because of a change in ownership, control, or affiliation, ceased to be a small business concern. 
(3)If the eligible small business concern provides direct health care, the concern gives an assurance satisfactory to the Secretary that the concern will not, because of a change in ownership, control, or affiliation, cease to be a small business concern during the 5 years following such 5-year period. 
(4)If the eligible business concern does not provide direct health care, the concern gives an assurance satisfactory to the Secretary that the ownership of the concern will not, because of a change in ownership, control, or affiliation, cease to be a small business concern during the 2 years following such 5-year period. 
(c)ConsultationThe Secretary shall carry out this section in consultation with— 
(1)the Office of Minority Health in the Department of Health and Human Services; and 
(2)the Director of the Office of Small and Disadvantaged Business Utilization (OFSDBU) in each of the Department of Health and Human Services and the Department of Homeland Security. 
(d)Eligible small business concernIn this section, the term eligible small business concern means a small business concern that— 
(1)was located in a Hurricane Katrina-affected area as of August 28, 2005; and 
(2)provides health care or health care-related services to individuals in such area. 
(e)Use of loansA loan under this section shall be used for the restoration of health care for individuals in a Hurricane Katrina-affected area or for the restoration of other services connected to such health care. Such restoration may include rebuilding physical structures. 
(f)Application 
(1)In generalTo seek a loan under this section, an eligible small business concern shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)ApprovalNot later than 30 days after the receipt of an application for a loan under this section, the Secretary shall approve or disapprove the application. If the Secretary disapproves the application, the Secretary shall provide the applicant with a written explanation of the reasons for the disapproval. 
(g)PriorityIn making loans under this section, the Secretary shall give— 
(1)highest priority to eligible small business concerns providing direct health care primarily to medically-needy individuals; and 
(2)second highest priority to eligible small business concerns providing health-care related services primarily to medically-needy individuals. 
(h)Other definitionsIn this section: 
(1)The term small business concern has the meaning given to that term in section 3 of the Small Business Act (15 U.S.C. 632) and the regulations promulgated thereunder. 
(2)The term Secretary means the Secretary of Health and Human Services. 
(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2012. 
102.Credit for expenditures by health professionals in Hurricane Katrina-affected area for medical professional malpractice insurance 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business tax credits) is amended by adding at the end the following: 
 
45N.Credit for expenditures by health professionals in Hurricane Katrina-affected area for medical professional malpractice insurance 
(a)General ruleFor purposes of section 38, in the case of a taxpayer who is an eligible health professional, the medical malpractice insurance expenditure tax credit determined under this section for a covered year shall equal 15 percent of the qualified medical malpractice insurance expenditures incurred by the professional during the covered year. 
(b)DefinitionsIn this section: 
(1)Covered yearThe term covered year means taxable years beginning in 2005 and 2006. 
(2)Eligible health professionalThe term eligible health professional means a physician, nurse, mental health provider, pharmacist, paramedic, dentist, allied health professional, hospice care provider, or other individual health care provider whose primary place of employment is located in the Hurricane Katrina-affected area. 
(3)Hurricane Katrina-affected areaThe term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina. 
(4)Qualified medical malpractice insurance expenditureThe term qualified medical malpractice insurance expenditure means so much of any professional insurance premium, surcharge, payment, or other cost or expense required as a condition of State licensure which is incurred by an eligible health professional in a covered year for the sole purpose of providing or furnishing general medical malpractice liability insurance for such eligible health professional as does not exceed twice the Statewide average of such costs for similarly situated eligible health professionals. 
(c)Special rules 
(1)In generalExcept as provided in paragraph (2), the credit determined under this section shall be claimed by the eligible health professional incurring the qualified medical malpractice insurance expenditure. 
(2)CertificationEach State, through its board of medical licensure and State board (or agency) regulating insurance, annually shall provide such information to the Secretary of Health and Human Services as is necessary to permit the Secretary to calculate average costs for purposes of subsection (b)(4) and to certify such average costs (rounded to the nearest whole dollar) to the Secretary of the Treasury on or before the 15th day of November of each year.. 
(b)Credit made part of general business creditSection 38(b) of such Code (relating to current year business credit) is amended by striking and at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , and, and by adding at the end the following new paragraph: 
 
(27)the medical malpractice insurance expenditure tax credit determined under section 45N(a).. 
(c)Denial of double benefitSection 280C of the Internal Revenue Code of 1986 (relating to certain expenses for which credits are allowable) is amended by adding at the end the following new subsection: 
 
(d)Credit for medical malpractice liability insurance premiums 
(1)In generalNo deduction shall be allowed for that portion of the qualified medical malpractice insurance expenditures (as defined in section 45N(b)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit allowable for the taxable year under section 45 (determined without regard to section 38(c)). 
(2)Controlled groupsIn the case of a corporation which is a member of a controlled group of corporations (within the meaning of section 41(f)(5)) or a trade or business which is being treated as being under common control with other trades or business (within the meaning of section 41(f)(1)(B)), this subsection shall be applied under rules prescribed by the Secretary similar to the rules applicable under subparagraphs (A) and (B) of section 41(f)(1).. 
(d)Grants to non-profit hospitals and clinics 
(1)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible non-profit hospitals and clinics to assist such hospitals and clinics in defraying qualified medical malpractice insurance expenditures. 
(2)Eligible non-profit hospital or clinicTo be eligible to receive a grant under paragraph (1), an entity shall— 
(A)be a non-profit hospital or clinic; 
(B)be located in a the Hurricane Katrina-affected area; 
(C)serve primarily medically underserved communities; 
(D)be unable to claim the tax credit described in section 45N of the Internal Revenue Code of 1986 for the year for which an application is submitted under subparagraph (E); and 
(E)prepare and submit to the Secretary of Health and Human Services an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Amount of grantThe amount of a grant to a non-profit hospital or clinic under paragraph (1) shall equal 15 percent of the amount of the qualified medical malpractice insurance expenditures of the hospital or clinic for the year involved. 
(4)Qualified medical malpractice insurance expenditureIn this subsection, the term qualified medical malpractice insurance expenditure means so much of any professional insurance premium, surcharge, payment, or other cost or expense required as a condition of State licensure which is incurred by a non-profit hospital or clinic in a year for the sole purpose of providing or furnishing general medical malpractice liability insurance for such hospital or clinic as does not exceed twice the Statewide average of such costs for similarly situated hospitals or clinics. 
(5)Hurricane Katrina-affected areaIn this subsection, the term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina. 
(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for each of fiscal years 2005 and 2006. 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45N. Credit for expenditures by health professionals in Hurricane Katrina-affected area for medical professional malpractice insurance.. 
(f)Effective dateThe amendments made by this section shall apply to expenditures incurred on or after August 29, 2005, in taxable years ending after such date. 
103.Deduction for premiums of physicians in Hurricane Katrina-affected area for medical liability insurance for high risk specialties 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by adding at the end the following new section: 
 
199A.Deduction for premiums of physicians in Hurricane Katrina-affected area for medical liability insurance for high risk specialties 
(a)In generalIn the case of a physician whose medical practice is located in the Hurricane Katrina-affected area and is in a high risk specialty, there shall be allowed as a deduction from gross income for the taxable year an amount equal to 125 percent of the aggregate premiums paid for medical liability insurance with respect to such specialty for such taxable year. 
(b)High risk specialty 
(1)In generalFor purposes of this section, a specialty is a high risk specialty for a taxable year if, for the calendar year in which the taxable year begins, the average premiums for medical liability insurance with respect to such specialty are equal to or greater than 67 percent of the average premiums for medical liability insurance for all specialties for such calendar year, based on a weighted average of the number of physicians practicing in each specialty. 
(2)Specialties taken into accountFor purposes of paragraph (1), the Secretary, in consultation with the Secretary of Health and Human Services and appropriate professional organizations, shall determine the specialties to be taken into account for purposes of paragraph (1) and shall consider those specialities for which a payment may be made under section 1886(h) of the Social Security Act. In making such determination, the Secretary shall provide for an appropriate treatment of subspecialties. 
(3)Publication of specialitiesThe Secretary shall publish the high risk specialities. 
(c)DefinitionsFor purposes of this section— 
(1)Hurricane Katrina-affected areaThe term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina. 
(2)PhysicianThe term physician has the meaning given such term by section 1861(r)(1) of the Social Security Act. 
(d)Special rulesFor purposes of this section— 
(1)Medical practice spanning more than 1 specialtyIn the case of a medical practice a portion of which is in a high risk specialty, the portion of the premiums paid for medical liability insurance that may be taken into account under subsection (a) shall be determined under regulations prescribed by the Secretary. 
(2)Group practice, etcUnder regulations prescribed by the Secretary, the deduction allowed by this section shall be allowed in case of a group practice or health care facility which is a C corporation in the manner prescribed by the Secretary. 
(3)Denial of double benefitNo deduction shall be allowed under any other provision of this chapter for any amount for which a deduction is allowed under this section. 
(e)TerminationThis section shall not apply to taxable years beginning after December 31, 2006.. 
(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 199A. Deduction for premiums of physicians in Hurricane Katrina-affected area for medical liability insurance for high risk specialties.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending on or after August 29, 2005. 
104.Deduction for premiums for medical liability insurance for practices in Hurricane Katrina-affected area serving medically underserved communities 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by adding at the end the following new section: 
 
199B.Deduction for premiums for medical liability insurance for practices in Hurricane Katrina-affected area serving medically underserved communities 
(a)In generalIn the case of a physician whose medical practice is located in the Hurricane Katrina-affected area and serves medically underserved communities, there shall be allowed as a deduction from gross income for the taxable year an amount equal to 125 percent of the aggregate premiums paid for medical liability insurance with respect to such practice for such taxable year. 
(b)DefinitionsIn this section: 
(1)Hurricane Katrina-affected areaThe term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina. 
(2)Medically underserved communityThe term medically underserved community means a medically underserved community (as defined by section 799B of the Public Health Service Act) that has been designated under one of the categories specified in such section for a calendar year in which the taxable year of the physician begins. 
(3)PhysicianThe term physician has the meaning given such term by section 1861(r)(1) of the Social Security Act. 
(c)Special rulesFor purposes of this section— 
(1)Medical practice spanning more than 1 communityIn the case of a medical practice a portion of which serves a medically underserved community, the portion of the premiums paid for medical liability insurance that may be taken into account under subsection (a) shall be determined under regulations prescribed by the Secretary. 
(2)Group practice, etcUnder regulations prescribed by the Secretary, the deduction allowed by this section shall be allowed in case of a group practice or health care facility which is a C corporation in the manner prescribed by the Secretary. 
(3)Denial of double benefitNo deduction shall be allowed under any other provision of this chapter for any amount for which a deduction is allowed under this section. 
(4)ElectionA physician may elect whether to take a deduction under this section or under section 199A. 
(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2006.. 
(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 199B. Deduction for premiums for medical liability insurance for practices in Hurricane Katrina-affected area serving medically underserved communities.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending on or after August 29, 2005. 
105.Grants and contracts regarding health provider shortagesSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: 
 
330M.Grants to health providers in Hurricane Katrina-affected area for costs of medical malpractice insurance 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may make awards of grants or contracts to health providers in the Hurricane Katrina-affected area to assist the providers with the costs of maintaining medical malpractice insurance for providing health services in such area. 
(b)RequirementIn accordance with such criteria as the Secretary may establish, awards under subsection (a) may be made to health providers only if such providers agree to provide health services (or to continue providing health services, as the case may be) in the Hurricane Katrina-affected area for the period during which payments under the awards are made to the health providers. 
(c)DefinitionsFor purposes of this section: 
(1)The term health providers means physicians and other health professionals, and organizations that provide health services (including hospitals, clinics, and group practices), that meet applicable legal requirements to provide the health services involved. 
(2)The term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina.. 
IIRebuilding pipelines of providers in medically needy and underserved areas and communities 
201.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXStrengthening health institutions that provide health care to minority populations 
AGeneral provisions 
2901.Payments to health care facilities 
(a)In generalThe Secretary, with the approval of the Health Safety Net Infrastructure Trust Fund Board of Trustees described in section 2904(d) (hereafter in this subtitle referred to as the Trust Fund Board), shall make payments, from amounts in the Health Safety Net Infrastructure Trust Fund established under section 2904(a) (hereafter in this title referred to as the Trust Fund), for capital financing assistance to eligible health care facilities whose applications for assistance have been approved under this title. 
(b)General eligibility requirements for assistance 
(1)Eligible health care facilities describedA health care facility shall be generally eligible for capital financing assistance under this title if the health care facility is located in the Hurricane Katrina-affected area and— 
(A)receives an additional payment under section 1886(d)(5)(F) of the Social Security Act and is described in clause (i)(II) or clause (vii)(I) of such section, or is deemed a disproportionate share hospital under a State plan for medical assistance under title XIX of the Social Security Act on the basis described in section 1923(b)(1) of such Act; 
(B)is a hospital which meets the criteria for designation by the Secretary as an essential access community hospital under section 1820(i)(1) of such Act or a rural primary care hospital under section 1820(i)(2) of such Act (whether or not such hospital is actually designated under such section); 
(C)as of August 29, 2005, was a Federally qualified health center (as defined in section 1905(l)(2)(B) of such Act); 
(D)is a hospital which— 
(i)is a sole community provider; or 
(ii)has closed within the preceding 12 months; 
(E)is a facility which— 
(i)provides service to ill or injured individuals prior to the transportation of such individuals to a hospital or provides inpatient care to individuals needing such care for a period not longer than 96 hours; 
(ii)is located in a county (or equivalent unit of local government) with fewer than 6 residents per square mile or is located more than 35 road miles from the nearest hospital; 
(iii)permits a physician assistant or nurse practitioner to admit and treat patients under the supervision of a physician not present in such facility; and 
(iv)has obtained a waiver from the Secretary permitting the facility to participate in the medicare program under title XVIII of the Social Security Act; or 
(F)is a hospital that the Secretary otherwise determines to be an appropriate recipient of assistance under this title on the basis of the existence of a patient care operating deficit, a demonstrated inability to secure or repay financing for a qualifying project on reasonable terms, or such other criteria as the Secretary considers appropriate. 
(2)Ownership requirementsIn order to be eligible for assistance under this title, a health care facility (other than a health care facility described in subparagraphs (B) or (E) of paragraph (1)) must— 
(A)be owned or operated by a unit of State or local government; 
(B)be a quasi-public corporation, defined as a private, nonprofit corporation or public benefit corporation which is formally granted one or more governmental powers by legislative action through (or is otherwise partially funded by) the State legislature, city or county council; 
(C)be a private nonprofit health care facility which has contracted with, or is otherwise funded by, a governmental agency to provide health care services to low income individuals not eligible for assistance under title XVIII or title XIX of the Social Security Act, where revenue from such contracts constitute at least 10 percent of the facility’s operating revenues over the prior 3 fiscal years; or 
(D)be a nonprofit small rural health care facility (as determined by the Secretary). 
(3)PriorityIn making payments under this section, the Secretary shall give priority to eligible health care entities that are federally qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act), or other similar entities at least 50 percent of the patients of which are minority or low-income individuals. 
(c)Meeting additional specific criteriaHealth care facilities that are generally eligible for assistance under this title under subsection (b) may apply for the specific programs described in this title and must meet any additional criteria for participation in such programs. 
(d)Assistance availableCapital financing assistance available under this title shall include loan guarantees, interest rate subsidies, matching loans, and direct grants. Health care facilities determined to be generally eligible for assistance under this title may apply for and receive more than one type of assistance under this title. 
2902.Application for assistance 
(a)In generalNo health care facilities may receive assistance for a qualifying project under this title unless the health care facility— 
(1)has filed with the Secretary, in a form and manner specified by the Secretary, with the advice and approval of the Trust Fund Board (as described in section 2904(d)), an application for assistance under this title; 
(2)establishes in its application (for its most recent cost reporting period) that it meets the criteria for general eligibility under this title; 
(3)includes a description of the project, including the community in which it is located, and describes utilization and services characteristics of the project and the health care facility, and the patient population that is to be served; 
(4)describes the extent to which the project will include the financial participation of State and local governments if assistance is granted under this title, and all other sources of financing sought for the project; and 
(5)establishes, to the satisfaction of the Secretary and the Trust Fund Board, that the project meets the additional criteria for each type of capital financing assistance for which it is applying. 
(b)Criteria for approvalThe Secretary, with the approval of the Trust Fund Board, shall determine for each application for assistance under this title— 
(1)whether the health care facility meets the general eligibility criteria under section 2901(b); 
(2)whether the health care facility meets the specific eligibility criteria of each type of assistance for which it has applied, including whether the health care facility meets any criteria for priority consideration for the type of assistance for which it has applied; 
(3)whether the capital project for which assistance is being requested is a qualifying project under this title; and 
(4)whether funds are available, pursuant to the limitations of each program, to fully fund the request for assistance. 
(c)Priority of ApplicationsIn addition to meeting the criteria otherwise described in this title, at the discretion of the Trust Fund Board, the Secretary shall give preference to those applications for qualifying projects that— 
(1) 
(A)are necessary to bring existing safety net health care facilities into compliance with accreditation standards of fire and life safety, seismic, or other related Federal, State or local regulatory standards; 
(B)improve the provision of essential services such as emergency medical and trauma services, AIDS and infectious disease, perinatal, burn, primary care, and other services which the Trust Fund Board may designate; or 
(C)provide access to otherwise unavailable essential health services to the indigent and other needy persons within the health care facility’s territorial area; 
(2)include specific State or local governmental or other non-Federal assurances of financial support if assistance for a qualifying project is granted under this title; and 
(3)are unlikely to be financed without assistance granted under this title. 
(d)Submission of ApplicationsApplications under this title shall be submitted to the Secretary through the Trust Fund Board. If two or more health care facilities join in the project, the application shall be submitted by all participating health care facilities jointly. Such applications shall set forth all of the descriptions, plans, specifications, and assurances as required by this title and contain other such information as the Trust Fund Board shall require. 
(e)Opportunity for appealThe Trust Fund Board shall afford a health care facility applying for a loan guarantee under this section an opportunity for a hearing if the guarantee is denied. 
(f)Applications for amendmentsAmendment of an approved application shall be subject to approval in the same manner as an original application. 
2903.Public Service responsibilities 
(a)In generalAny health care facility accepting capital financing assistance under this title shall agree— 
(1)to make the services of the facility or portion thereof to be constructed, acquired, or modernized available to all persons; and 
(2)to provide a significant volume of services to persons unable to pay therefore, consistent with other provisions of this Act and the amount of assistance received under this title. 
(b)EnforcementThe Director of the Office for Civil Rights of the Department of Health and Human Services shall be given the power to enforce the public service responsibilities described in this section. 
2904.Health Safety Net Infrastructure Trust Fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Health Safety Net Infrastructure Trust Fund, consisting of such amounts as may be transferred, appropriated, or credited to such Trust Fund as provided in this title. 
(b)Authorization of appropriations to Trust FundThere are authorized to be appropriated to the Trust Fund such sums as may be necessary to carry out the purposes of this title. 
(c)Expenditures from Trust FundAmounts in the Trust Fund shall be available, pursuant to appropriations Acts, only for making expenditures to carry out the purposes of this title. 
(d)Board of Trustees; composition; meetings; duties 
(1)In generalThere shall be created a Health Safety Net Infrastructure Trust Fund Board of Trustees composed of the Secretary of Health and Human Services, the Secretary of the Treasury, the Assistant Secretary for Health, the Director of the Office of Minority Health, and the Administrator of the Centers for Medicare and Medicaid Services (all serving in their ex officio capacities), and 5 public members who shall be appointed for 4 year terms by the President, from the following categories— 
(A)one chief health officer from a State; 
(B)one chief executive officer of a health care facility that meets the general eligibility criteria of this title; 
(C)one representative of the financial community; and 
(D)two additional public or consumer representatives. 
(2)DutiesThe Board of Trustees shall meet no less than quarterly and shall have the responsibility to approve implementing regulations, to establish criteria, and to recommend and approve expenditures by the Secretary under the programs set forth in this title. 
(3)Managing trusteeThe Secretary of the Treasury shall serve as the Managing Trustee of the Trust Fund, and shall be responsible for the investment of funds. The provisions of subsections (b) through (e) of section 1817 of the Social Security Act shall apply to the Trust Fund and the Managing Trustee of the Trust Fund in the same manner as they apply to the Federal Hospital Insurance Trust Fund and the Managing Trustee of that Trust Fund. 
2905.Administration 
(a)In generalThe Administrator of the Centers for Medicare and Medicaid Services shall serve as Secretary of the Board of Trustees and shall administer the programs under this title. 
(b)Limitation on administrative expensesNot more than 5 percent of the funds annually appropriated to the Trust Fund may be available for administration of the Trust Fund or programs under this title. 
BLoan guarantees 
2911.Provision of loan guarantees to safety net Health care facilities 
(a)In generalThe Safety Net Infrastructure Trust Fund will provide a Federal guarantee of loan repayment, including guarantees of repayment of refinancing loans, to non-Federal lenders making loans to eligible health care facilities for health care facility replacement (either by construction or acquisition), modernization and renovation projects, and capital equipment acquisition. 
(b)PurposesThe loan guarantee program shall be designed by the Trust Fund Board with the goal of rebuilding and maintaining the essential health services of health care facilities eligible for assistance under this title. 
2912.Eligible loans 
(a)In generalLoan guarantees under this subtitle are available for loans made to eligible health care facilities for replacement facilities (either newly constructed or acquired), modernization and renovation of existing facilities, and for capital equipment acquisition. 
(b)Loan guarantee must be essential to bond financingEligible health care facilities must demonstrate that a Federal loan guarantee is essential to obtaining bond financing from non-Federal lenders at a reasonably affordable rate of interest. 
(c)Additional eligibility criteria for loan guaranteesIn order to be eligible for assistance under this subtitle, a health care facility must demonstrate that the following criteria are met: 
(1)The health care facility has evidence of an ability to meet debt service. 
(2)The assistance, when considered with other resources available to the project, is necessary and will restore, improve, or maintain the financial or physical soundness of the health care facility. 
(3)The applicant agrees to assume the public service responsibilities described in section 2903. 
(4)The project is being, or will be, operated and managed in accordance with a management-improvement-and-operating plan which is designed to reduce the operating costs of the project, which has been approved by the Trust Fund Board, and which includes— 
(A)a detailed maintenance schedule; 
(B)a schedule for correcting past deficiencies in maintenance, repairs, and replacements; 
(C)a plan to upgrade the project to meet cost-effective energy efficiency standards prescribed by the Trust Fund Board; 
(D)a plan to improve financial and management control systems; 
(E)a detailed annual operating budget taking into account such standards for operating costs in the area as may be determined by the Trust Fund Board; and 
(F)such other requirements as the Trust Fund Board may determine. 
(5)The application includes stringent provisions for continued State or local support of the program, both with respect to operating and financial capital. 
(6)The terms, conditions, maturity, security (if any), and schedule and amount of repayments with respect to the loan are sufficient to protect the financial interests of the United States and are otherwise reasonable and in accord with regulation, including a determination that the rate of interest does not exceed such annual percentage on the principal obligation outstanding as the Trust Fund Board determines to be reasonable, taking into account the range of interest rates prevailing in the private market for similar loans and the risks assumed by the United States. 
(7)The health care facility must meet such other additional criteria as the Secretary may impose. 
(d)State or local participationProjects in which State or local governmental entities participate in the form of first guarantees of part or all of the total loan value shall be given a preference for loan guarantees under this subtitle. 
2913.Guarantee allotments 
(a)In general$150,000,000 shall be annually allocated within the Trust Fund to the loan guarantee program established by this subtitle in order to create a cumulative reserve in support of loan guarantees. 
(b)Loan guarantees for rural Health care facilitiesAt least 20 percent of the dollar value of loan guarantees made under this program during any given year shall be allocated for eligible rural health care facilities, to the extent a sufficient number of applications are made by such health care facilities. 
(c)Guarantees for small loansAt least $200,000,000 of the annual dollar value of loan guarantees made under the program shall be reserved for loans of under $50,000,000, if there are a sufficient number of applicants for loans of that size. 
(d)Special rule for refinancing loansNot more than 20 percent of the amount allocated each year to the loan guarantee program established by this subtitle may be allocated to guarantee refinancing loans during the year. 
2914.Terms and conditions of loan guarantees 
(a)In generalThe principal amount of the guaranteed loan, when added to any Federal grant assistance made under this title, may not exceed 95 percent of the total value of the project, including land. 
(b)Guarantees provided may not supplant other fundsGuarantees provided under this subtitle may not be used to supplant other forms of State or local support. 
(c)Right to recover fundsThe United States shall be entitled to recover from any applicant health care facility the amount of payments made pursuant to any loan guarantee under this subtitle, unless the Trust Fund Board for good cause waives its right of recovery, and the United States shall, upon making any such payment pursuant to any such loan guarantee be subrogated to all of the rights of the recipients of the payments. 
(d)Modification of termsLoan guarantees made under this subtitle shall be subject to further terms and conditions as the Trust Fund Board determines to be necessary to assure that the purposes of this Act will be achieved, and any such terms and conditions may be modified by the Trust Fund Board to the extent that it determines such modifications to be consistent with the financial interest of the United States. 
(e)Terms are incontestable absent fraud or misrepresentationAny loan guarantee made by the Trust Fund Board pursuant to this subtitle shall be incontestable in the hands of an applicant on whose behalf such guarantee is made, and as to any person who makes or contracts to make a loan to such applicant in reliance thereon, except for fraud or misrepresentation on the part of such applicant or other person. 
2915.Premiums for loan guarantees 
(a)In generalThe Trust Fund Board shall determine a reasonable loan insurance premium which shall be charged for loan guarantees under this subtitle, taking into account the availability of the reserves created under section 2913. Premium charges shall be payable in cash to the Trust Fund Board, either in full upon issuance, or annually in advance. In addition to the premium charge herein provided for, the Trust Fund Board is authorized to charge and collect such amount as it may deem reasonable for the appraisal of a property or project offered for insurance and for the inspection of such property or project. 
(b)Payment in advanceIn the event that the principal obligation of any loan accepted for insurance under this subtitle is paid in full prior to the maturity date, the Trust Fund Board is authorized in its discretion to require the payment by the borrower of an adjusted premium charge in such amount as the Board determines to be equitable, but not in excess of the aggregate amount of the premium charges that the health care facility would otherwise have been required to pay if the loan had continued to be insured until maturity date. 
(c)Cancellation of loanIn the event that any portion of a loan accepted for insurance under this subtitle is cancelled by the lender, the Trust Fund Board shall cancel the obligation of the borrower to pay premium charges on such portion for the period remaining through the maturity date of the loan. 
(d)Trust Fund Board may waive premiumsThe Trust Fund Board may in its discretion partially or totally waive premiums charged for loan insurance under this section for financially distressed health care facilities (as described by the Secretary). 
2916.Procedures in the event of loan default 
(a)In generalFailure of the borrower to make payments due under or provided by the terms of a loan accepted for insurance under this subtitle shall constitute a default. 
(b)Assignment of defaulted loansIf a default continues for 30 days, then, upon the lender’s transfer to the Trust Fund Board of all its rights and interests arising under the defaulted loan or in connection with the loan transaction, the lender shall be entitled to debentures which, together with a certificate of claim, are equal in value to the amount the lender would have received if, on the date of transfer, the borrower had repaid the loan in full, together with the amount of necessary expenses incurred by the lender in connection with the default. 
(c)Foreclosure by lenderSubject to the approval of the Trust Fund Board, or as provided in regulations, the lender may foreclose on the property securing the defaulted loan. 
(d)Foreclosure by Trust Fund BoardThe Trust Fund Board is authorized to— 
(1)acquire possession of and title to any property securing a defaulted loan by voluntary conveyance in extinguishment of the indebtedness, or 
(2)institute proceedings for foreclosure on the property securing any such defaulted loan and prosecute such proceedings to conclusion. 
(e)Handling and disposal of property; settlement of claims 
(1)Payment for certain expensesNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of real and other property by the United States, the Trust Fund Board shall also have power, for the protection of the interests of the Trust Fund, to pay out of the Trust Fund all expenses or charges in connection with, and to deal with, complete, reconstruct, rent, renovate, modernize, insure, make contracts for the management of, or establish suitable agencies for the management of, or sell for cash or credit or lease in its discretion, any property acquired by the Trust Fund under this section. 
(2)Settlement of claimsNotwithstanding any other provision of law, the Trust Fund Board shall also have the power to pursue to final collection by way of compromise or otherwise all claims assigned and transferred to the Trust Fund in connection with the assignment, transfer, and delivery provided for in this section, and at any time, upon default, to foreclose or refrain from foreclosing on any property secured by any defaulted loan assigned and transferred to or held by the Trust Fund. 
(3)Limitations on authoritySubsections (a) and (b) shall not be construed to apply to any contract for hazard insurance, or to any purchase or contract for services or supplies on account of such property if the amount thereof does not exceed $1,000. 
(f)RegulationsThe Trust Fund Board shall propose and the Secretary shall promulgate regulations governing procedures in the event of a default on a loan accepted for insurance under this subtitle.. 
IIIProviding relief to academic institutions 
301.Grants to institutions of higher education 
(a)In generalThe Secretary of Health and Human Services, in consultation with the Secretary of Education, shall enter into cooperative agreements with institutions of higher education in the Hurricane Katrina-affected area to enable such institutions to resume health care-related programs, including by— 
(1)retaining health and health care-related staff and personnel; and 
(2)paying costs incurred during the period beginning on August 28, 2005, during which such institutions are unable to provide academic services at full capacity because of the effects Hurricane Katrina. 
(b)ApplicationTo seek to enter into a cooperative agreement under this section, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)DefinitionsIn this section: 
(1)The term institution of education has the meaning given to that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(2)The term Secretary means the Secretary of Health and Human Services. 
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and 2007. 
IVRestoring key components of the health care infrastructure in medically-needy and medically underserved areas 
401.Medically-needy Katrina recovery zones 
(a)Medically-needy Katrina recovery zone program 
(1)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration and the Director of the Office of Minority Health, and in cooperation with the Director of the Office of Community Services and the Director of the National Center on Minority Health and Health Disparities— 
(A)shall designate medically-needy Katrina recovery zones in accordance with paragraph (2); and 
(B)shall make grants in accordance with paragraph (3). 
(2)Designation of medically-needy Katrina recovery zonesThe Secretary shall designate a community as a medically-needy Katrina recovery zone if— 
(A)a community partnership seeking a grant under this section requests that the community be designated as a medically-needy Katrina recovery zone; and 
(B)the community partnership demonstrates, to the Secretary’s satisfaction, that the community— 
(i)is located in a Hurricane Katrina-affected area; and 
(ii)experiences disproportionate racial and ethnic disparities in health status and health care. 
(3)GrantsThe Secretary shall make grants to community partnerships of private and public entities to establish medically-needy Katrina recovery zone programs. 
(4)Use of fundsGrants under this section shall be used for the establishment of a medically-needy Katrina recovery zone program to assist individuals, businesses, schools, minority health associations, nonprofit organizations, community-based organizations, hospitals, health care clinics, dental and mental health facilities and centers, substance abuse facilities, hospice care organizations, and foundations in a medically-needy Katrina recovery zone that are seeking— 
(A)to effectively access Federal programs to eliminate racial and ethnic disparities in health status and health care; and 
(B)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic disparities in health status and health care. 
(5)ApplicationTo seek the designation of a community as a medically-needy Katrina recovery zone and to obtain a grant under this section, a community partnership shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application under this paragraph shall— 
(A)demonstrate that the community to be served is a low-income community that experiences disproportionate disparities in health status and health care; 
(B)set forth a strategic plan for the proposed medically-needy Katrina recovery zone program, by— 
(i)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community involved; 
(ii)describing the inclusion of the community involved as a full partner in the process of developing, implementing, monitoring, and evaluating the strategic plan and the extent to which local institutions and organizations have contributed to the planning process; 
(iii)identifying the projected amount of Federal, State, local, and private resources that will be available in the area and the private and public community partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, nonprofit organizations, medical centers, hospitals, health clinics, dental and mental health facilities and centers, substance abuse facilities, hospice care organizations, school districts, or other private and public entities); 
(iv)identifying the funding requested under any Federal program in support of the proposed health, economic, human, community, and physical development, and related activities; 
(v)identifying baselines, methods, health outcomes, and benchmarks for measuring the success of carrying out the strategic plan; 
(vi)demonstrating the ability to effectively reach and service the targeted underserved community populations in a culturally appropriate and linguistically responsive manner; 
(vii)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to a community that experiences disproportionate disparities in health status and health care; and 
(viii)identifying the individuals who have agreed to serve as members of a medically-needy Katrina recovery zone coordinating committee for the community involved; and 
(C)include such other information as the Secretary may require. 
(6)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to proposals from indigenous community entities that have an expertise in providing culturally appropriate and linguistically responsive services to low-income communities that experience disproportionate disparities in health status and health care. 
(b)Federal assistance for medically-needy Katrina recovery zone grant programsThe Secretary of Health and Human Services, the Administrator of the Small Business Administration, the Secretary of Agriculture, the Secretary of Education, the Secretary of Labor, and the Secretary of Housing and Urban Development shall each— 
(1)where appropriate, provide entity-specific technical assistance and evidence-based strategies to low-income communities that experience disproportionate disparities in health status and health care to further the purposes of a medically-needy Katrina recovery zone program described in subsection (a)(5); 
(2)identify all programs administered by the Department of Health and Human Services, the Small Business Administration, the Department of Agriculture, the Department of Education, the Department of Labor, and the Department of Housing and Urban Development, respectively, that may be used to further the purposes of a medically-needy Katrina recovery zone program described in subsection (a)(5); and 
(3)in administering any program identified under paragraph (2), give priority to any individual or entity located in a community served by a medically-needy Katrina recovery zone program under subsection (a) if such priority would further the purposes of the medically-needy Katrina recovery zone program described in subsection (a)(5). 
(c)Medically-needy Katrina recovery zone coordinating committee 
(1)EstablishmentFor each medically-needy Katrina recovery zone program established with a grant under subsection (a), the Secretary, acting through the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, shall establish a medically-needy Katrina recovery zone coordinating committee. 
(2)DutiesEach coordinating committee established, in coordination with the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, shall provide technical assistance and evidence-based strategies to the grant recipient involved, including providing guidance on research, strategies, health outcomes, program goals, management, implementation, monitoring, assessment, and evaluation processes. 
(3)Membership 
(A)AppointmentThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the respective grant recipient, shall appoint the members of each coordinating committee. 
(B)CompositionThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall ensure that each coordinating committee— 
(i)has not more than 20 members; 
(ii)includes individuals from low-income communities that experience disproportionate disparities in health status and health care; 
(iii)includes community leaders and leaders of community-based organizations; 
(iv)includes representatives of academia and lay and professional organizations and associations including those having expertise in medicine, technical, social and behavioral science, health policy, advocacy, cultural and linguistic competency, research management, dental and mental health, substance abuse, hospice care, and organization; and 
(v)represents a reasonable cross-section of knowledge, views, and application of expertise on societal, ethical, behavioral, educational, policy, legal, cultural, linguistic, and workforce issues related to eliminating disparities in health and health care. 
(C)QualificationsThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall ensure that the members of each coordinating committee meet the following: 
(i)No member is employed by the Federal Government. 
(ii)Each member has appropriate experience, including experience in the areas of community development, cultural and linguistic competency, reducing and eliminating racial and ethnic disparities in health and health care, or minority health. 
(iii)A majority of the members reside in the medically-needy Katrina recovery zone involved. 
(D)SelectionIn selecting individuals to serve on a coordinating committee, the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall give due consideration to the recommendations of the Congress, industry leaders, the scientific community (including the Institute of Medicine), academia, community-based nonprofit organizations, minority health and related organizations, the education community, State and local governments, and other appropriate organizations. 
(E)ChairpersonThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the members of the coordinating committee involved, shall designate a chairperson of the coordinating committee, who shall serve for a term of 3 years and who may be reappointed at the expiration of each such term. 
(F)TermsEach member of a coordinating committee shall be appointed for a term of 1 to 3 years in overlapping staggered terms, as determined by the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration at the time of appointment, and may be reappointed at the expiration of each such term. 
(G)VacanciesA vacancy on a coordinating committee shall be filled in the same manner in which the original appointment was made. 
(H)CompensationThe members of a coordinating committee shall serve without pay. 
(I)Travel expensesEach member of a coordinating committee shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(4)Staff; experts and consultants 
(A)StaffThe chairperson of a coordinating committee may appoint and fix the pay of additional personnel as the chairperson considers appropriate. 
(B)Experts and consultantsThe chairperson of a coordinating committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(5)MeetingsA coordinating committee shall meet 3 to 5 times each year, at the call of the coordinating committee’s chairperson and in consultation with the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration. 
(6)ReportEach coordinating committee shall transmit to the Congress an annual report that, with respect to the medically-needy Katrina recovery zone program involved, includes the following: 
(A)A review of the program’s effectiveness in achieving stated goals and outcomes, and overcoming challenges. 
(B)A review of the program’s management and coordination of the entities involved. 
(C)A review of the activities in the program’s portfolio and components. 
(D)An identification of policy issues raised by the program. 
(E)An assessment of program’s results including that of capacity, infrastructure, number of underserved minority communities reached and retained in the effort in a defined time frame. 
(F)Recommendations for new program goals, research areas, enhanced approaches, community partnerships, coordination and management mechanisms, and projects to be established to achieve the program’s stated goals, to improve outcomes, assessments, monitoring, and evaluation. 
(G)A review of the degree of minority entities participation in the program, and an identification of a strategy to increase such participation. 
(H)Any other reviews or recommendations determined to be appropriate by the coordinating committee. 
(d)ReportThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall submit a joint annual report to the appropriate committees of the Congress on the results of the implementation of programs under this section. 
(e)DefinitionsIn this section: 
(1)Coordinating committeeThe term coordinating committee means a medically-needy Katrina recovery zone coordinating committee established under this section. 
(2)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for the period of fiscal year 2006 through fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2013. 
402.Repair and disparities grants 
(a)Construction and repair grantsThe Secretary of Health and Human Services (in this section referred to as the “Secretary”) shall make grants to public health facilities and loans to private health facilities, for the purpose of constructing, modernizing, or repairing hospitals; clinics; health centers; laboratories; medical, mental, and dental health and hospice care clinics and centers; and other health facilities in the Hurricane Katrina-affected area damaged as a result of Hurricane Katrina including— 
(1)construction of hospitals, clinics, health centers, laboratories, hospice centers, mental health and substance abuse facilities that meet the standards of the Joint Commission on the Accreditation of Health care Organizations (referred to in this section as the JCAHO standards); 
(2)repair or modernization of such public or private hospitals or public facilities as provide health care or health-related services; and 
(3)bringing hospitals and public health facilities in compliance with such JCAHO standards and requirements of the Centers for Medicare & Medicaid Services. 
(b)Health disparity grantsThe Secretary, acting through the Administrator of the Health and Human Resources Administration and the Director of the Office of Minority Health, and in consultation with the Director of the Office of Community Services and the Director of the National Center on Minority Health and Health Disparities, shall make grants to assist individuals, hospitals, businesses, schools, minority health associations, nonprofit organizations, community-based organizations, health care clinics, foundations, and other entities in communities that are located in a Hurricane Katrina-affected area, disproportionately experience disparities in health status and health care, and are seeking— 
(1)to improve the health of minority individuals in the community and to reduce disparities in health status and health care by assisting individuals in accessing Federal programs or by other means; and  
(2)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic health status and health care. 
(c)ApplicationTo obtain a grant under this section, an applicant shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application for a grant under— 
(1)subsection (a) shall describe, with such specificity as the Secretary shall require, the damage sustained as a result of Hurricane Katrina and the steps proposed to address the damage; and 
(2)subsection (b) shall demonstrate that the communities to be served are those that disproportionately experience disparities in health status and health care and shall set forth a strategic plan for reducing those disparities by— 
(A)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community; 
(B)identifying the projected amount of Federal, State, local and private resources that will be available in the area and the private and public partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, non-profit organizations, medical centers, hospitals, health clinics, dental and mental health facilities and centers, substance abuse facilities, hospice care organizations, school districts, or other private and public entities); 
(C)identifying the funding requested under any Federal program in support of the proposed activities; 
(D)identifying benchmarks for measuring the success of carrying out the strategic plan; 
(E)demonstrating the ability to reach and service the targeted underserved minority community populations in a culturally appropriate and linguistically responsive manner; and 
(F)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to communities that disproportionately experience disparities in health and health care. 
(d)Authorization of appropriationThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2006 through 2008.  
403.Disaster relief Medicaid 
(a)Authority to provide disaster relief medicaidNotwithstanding any provision of title XIX of the Social Security Act, a State shall, as a condition of participation in the Medicaid program established under title XIX of the Social Security (42 U.S.C. 1396 et seq.), provide medical assistance to DRM-eligible Katrina Survivors (as defined in subsection (b)) under a State Medicaid plan established under such title during the disaster relief Medicaid coverage period in accordance with the following provisions of this section and without submitting an amendment to the State Medicaid plan. Such assistance shall be referred to as Disaster Relief Medicaid Assistance (DRM assistance). 
(b)DRM-eligible katrina survivor defined 
(1)In generalIn this section, the term DRM-eligible Katrina Survivor means a Katrina Survivor whose family income does not exceed the higher of— 
(A)100 percent (200 percent, in the case of such a Survivor who is a pregnant woman, child, or a recipient of disability benefits under section 223 of the Social Security Act) of the poverty line; or 
(B)the income eligibility standard which would apply to the Survivor under the State Medicaid plan. 
(2)No resources, residency, or categorical eligibility requirementsEligibility under paragraph (1) shall be determined without application of any resources test, State residency, or categorical eligibility requirements. 
(3)Income determination 
(A)Least restrictive income methodologiesThe State shall use the least restrictive methodologies applied under the State Medicaid plan under section 1902(r)(2) of the Social Security Act (42 U.S.C. 1396a(r)(2)) in determining income eligibility for Katrina Survivors under paragraph (1). 
(B)Disregard of unemployment benefitsIn determining such income eligibility, the State shall disregard any amount received under a law of the United States or of a State which is in the nature of unemployment compensation by a Katrina Survivor during the DRM coverage period. 
(4)Definition of childFor purposes of paragraph (1), a DRM-eligible Katrina Survivor shall be determined to be a child in accordance with the definition of child under the State Medicaid plan. 
(c)Eligibility determination; no continuation of DRM assistance 
(1)Streamlined eligibility processThe State shall use the following streamlined procedures in processing applications and determining eligibility for DRM assistance for DRM-eligible Katrina Survivors: 
(A)A common 1-page application form developed by the Secretary of Health and Human Services in consultation with the National Association of State Medicaid Directors. Such form shall— 
(i)require an applicant to provide an expected address for the duration of the DRM coverage period and to agree to update that information if it changes during such period; 
(ii)include notice regarding the penalties for making a fraudulent application under subsection (h); 
(iii)require the applicant to assign to the State any rights of the applicant (or any other person who is a DRM-eligible Katrina Survivor and on whose behalf the applicant has the legal authority to execute an assignment of such rights) under any group health plan or other third-party coverage for health care; and 
(iv)require the applicant to list any health insurance coverage which the applicant was enrolled in immediately prior to submitting such application. 
(B)Self-attestation by the applicant that the applicant— 
(i)is a DRM-eligible Katrina Survivor; and 
(ii)if applicable, requires home and community-based services provided under such DRM assistance in accordance with subsection (d)(3). 
(C)No requirement for documentation evidencing the basis on which the applicant qualifies to be a DRM-eligible Katrina Survivor or, if applicable, requires home and community-based services. 
(D)Issuance of a DRM assistance eligibility card to an applicant who completes such application, including the self-attestation required under subparagraph (B). Such card shall be valid as long as the DRM coverage period is in effect and shall be accompanied by notice of the termination date for the DRM coverage period and, if applicable, notice that such termination date may be extended. If the President extends the DRM coverage period, the State shall notify DRM-eligible Katrina Survivors enrolled in DRM assistance of the new termination date for the DRM coverage period. 
(E)If an applicant completes the application and presents it to a provider or facility participating in the State Medicaid plan that is qualified to make presumptive eligibility determinations under such plan (which at a minimum shall consist of facilities identified in section 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) and it appears to the provider that the applicant is a DRM-eligible Katrina Survivor based on the information in the application, the applicant will be deemed to be a DRM-eligible Katrina Survivor eligible for DRM assistance in accordance with this section, subject to subsection (g). 
(F)Continuous eligibility, without the need for any re-determination of eligibility, for the duration of the DRM coverage period. 
(2)No continuation of DRM assistance 
(A)In generalExcept as provided in subparagraphs (B) and (C), no DRM assistance shall be provided after the end of the DRM coverage period. 
(B)Presumptive eligibilityIn the case of any DRM-eligible Katrina Survivor who is receiving DRM assistance from a State in accordance with this section and who, as of the end of the DRM coverage period, has an application pending for medical assistance under the State Medicaid plan for periods beginning after the end of such period, the State shall provide such Survivor with a period of presumptive eligibility for medical assistance under the State Medicaid plan (not to exceed 60 days) until a determination with respect to the Survivor’s application has been made. 
(C)Pregnant womenIn the case of a DRM-eligible Katrina Survivor who is receiving DRM assistance from a State in accordance with this section and whose pregnancy ended during the 60-day period prior to the end of the DRM coverage period, or who is pregnant as of the end of such period, such Survivor shall continue to be eligible for DRM assistance after the end of the DRM coverage period, including (but not limited to) for all pregnancy-related and postpartum medical assistance available under the State Medicaid plan, through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends. 
(3)Treatment of katrina survivors provided assistance prior to date of enactmentAny Katrina Survivor who is provided medical assistance under a State Medicaid plan in accordance with guidance from the Secretary during the period that begins on August 28, 2005, and ends on the date of enactment of this Act shall be treated as a DRM-eligible Katrina Survivor, without the need to file an additional application, for purposes of eligibility for DRM assistance under this section. 
(d)Scope of coverage 
(1)Categorically needy benefitsThe State shall treat a DRM-eligible Katrina Survivor as an individual eligible for medical assistance under the State plan under title XIX of the Social Security Act on the basis of section 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)), with coverage for such assistance retroactive to items and services furnished on or after August 28, 2005 (or in the case of applications for DRM assistance submitted after January 1 2006, the first day of the 5th month preceding the date on which such application is submitted). 
(2)Extended mental health and care coordination benefitsThe State may provide, without regard to any restrictions on amount, duration, and scope, comparability, or restrictions otherwise applicable under the State medicaid plan (other than restrictions applicable under such plan with respect to services provided in an institution for mental diseases), to DRM-eligible Katrina Survivors extended mental health and care coordination benefits which may include the following: 
(A)Screening, assessment, and diagnostic services (including specialized assessments for individuals with cognitive impairments). 
(B)Coverage for a full range of mental health medications at the dosages and frequencies prescribed by health professionals for depression, post-traumatic stress disorder, and other mental disorders. 
(C)Treatment of alcohol and substance abuse determined to result from circumstances related to Hurricane Katrina. 
(D)Psychotherapy, rehabilitation and other treatments administered by psychiatrists, psychologists, or social workers for conditions exacerbated by, or resulting from, Hurricane Katrina. 
(E)In-patient mental health care. 
(F)Family counseling for families where a member of the immediate family is a Katrina Survivor or first responder to Hurricane Katrina or includes an individual who has died as a result of Hurricane Katrina. 
(G)In connection with the provision of health and long-term care services, arranging for, (and when necessary, enrollment in waiver programs or other specialized programs), and coordination related to, primary and specialty medical care, which may include personal care services, durable medical equipment and supplies, assistive technology, and transportation. 
(3)Home and community-based services 
(A)In generalIn the case of a State with a waiver to provide home and community-based services granted under section 1115 of the Social Security Act or under subsection (c) or (d) of section 1915 of such Act, the State may provide such services to DRM-eligible Katrina Survivors who self-attest in accordance with subsection (c)(1)(B)(ii) that they require immediate home and community-based services that are available under such waiver without regard to whether the Survivors would require the level of care provided in a hospital, nursing facility, or intermediate care facility for the mentally retarded, including to DRM-eligible Katrina Survivors who are individuals described in subparagraph (B). 
(B)Individuals describedIndividuals described in this subparagraph are individuals who— 
(i)on any day during the week preceding August 28, 2005— 
(I)had been receiving home and community-based services under a waiver described in subparagraph (A) in a direct impact parish or county; 
(II)had been receiving support services from a primary family caregiver who, as a result of Hurricane Katrina, is no longer available to provide services; or 
(III)had been receiving personal care, home health, or rehabilitative services under the State Medicaid plan or under a waiver granted under section 1915 or 1115 of the Social Security Act; or 
(ii)are disabled (as determined under the State Medicaid plan). 
(C)Waiver of restrictionsThe Secretary shall waive with respect to the provision of home and community-based services under this paragraph any limitations on— 
(i)the number of individuals who shall receive home or community-based services under a waiver described in subparagraph (A); 
(ii)budget neutrality requirements applicable to such waiver; and 
(iii)targeted populations eligible for services under such waiver.The Secretary may waive other restrictions applicable under such a waiver, that would prevent a State from providing home and community-based services in accordance with this paragraph. 
(4)Children born to pregnant womenIn the case of a child born to a DRM-eligible Katrina Survivor who is provided DRM assistance during the DRM coverage period, such child shall be treated as having been born to a pregnant woman eligible for medical assistance under the State Medicaid plan and shall be eligible for medical assistance under such plan in accordance with section 1902(e)(4) of the Social Security Act (42 U.S.C. 1396a(e)(4)). The Federal medical assistance percentage applicable to the State Medicaid plan shall apply to medical assistance provided to a child under such plan in accordance with the preceding sentence. 
(e)Termination of coverage; assistance with applying for regular medicaid coverage 
(1)Notice of expected termination of drm coverage periodA State shall provide DRM-eligible Katrina Survivors who are receiving DRM assistance from the State in accordance with this section, as of the beginning of the 4th month (and, if applicable, 9th month) of the DRM coverage period with— 
(A)notice of the expected termination date for DRM assistance for such period; 
(B)information regarding eligibility for medical assistance under the State’s eligibility rules otherwise applicable under the State medicaid plan; and 
(C)an application for such assistance and information regarding where to obtain assistance with completing such application in accordance with paragraph (2). 
(2)Application assistanceA State shall provide DRM-eligible Katrina Survivors who are receiving DRM assistance from the State in accordance with this section with assistance in applying for medical assistance under the State medicaid plan for periods beginning after the end of the DRM coverage period, at State Medicaid offices and at locations easily accessible to such Survivors. 
(3)State reportsA State providing DRM assistance in accordance with this section shall submit to the Secretary the following reports: 
(A)Termination and transition assistance to regular medicaid coverage for DRM-eligible katrina survivors eligible for such assistanceA report detailing how the State intends to satisfy the requirements of paragraphs (1) and (2). 
(B)EnrollmentReports regarding— 
(i)the number of Katrina Survivors who are determined to be DRM-eligible Katrina Survivors; and 
(ii)the number of DRM-eligible Katrina Survivors who are determined to be eligible for, and enrolled in, the State Medicaid plan. 
(4)Secretarial oversightThe Secretary of Health and Human Services shall ensure that a State is complying with the requirements of paragraphs (1) and (2) and that applications for medical assistance under the State Medicaid plan from DRM-eligible Katrina Survivors for periods beginning after the end of the DRM coverage period are processed in a timely and appropriate manner. 
(5)No private right of action against a State for failure to provide noticeNo private right of action shall be brought against a State for failure to provide the notices required under paragraph (1) or subsection (c)(1) so long as the State makes a good faith effort to provide such notices. 
(f)100 percent Federal matching payments 
(1)In generalNotwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b), the Federal medical assistance percentage or the Federal matching rate otherwise applied under section 1903(a) of such Act (42 U.S.C. 1396b(a)) shall be 100 percent for— 
(A)providing DRM assistance to DRM-eligible Katrina Survivors during the DRM coverage period in accordance with this section; 
(B)costs directly attributable to administrative activities related to the provision of such DRM assistance, including costs attributable to obtaining recoveries under subsection (h); 
(C)costs directly attributable to providing application assistance in accordance with subsection (e)(2); and 
(D)DRM assistance provided in accordance with subparagraph (B) or (C) of subsection (c)(2) after the end of the DRM coverage period. 
(2)Disregard of paymentsPayments provided to a State in accordance with this subsection shall be disregarded for purposes of applying subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308). 
(g)Verification of status as a katrina survivor 
(1)In generalThe State shall make a good faith effort to verify the status of an individual who is enrolled in the State Medicaid plan as a DRM-eligible Katrina Survivor under the provisions of this section. Such effort shall not delay the determination of the eligibility of the Survivor for DRM assistance under this section. 
(2)Evidence of verificationA State may satisfy the verification requirement under subparagraph (A) with respect to an individual by showing that the State providing DRM assistance obtained information from the Social Security Administration, the Internal Revenue Service, or the State Medicaid Agency for the State from which individual is from (if the individual was not a resident of such State on any day during the week preceding August 28, 2005). 
(h)Penalty for fraudulent applications 
(1)Individual liable for costsIf a State, as the result of verification activities conducted under subsection (g) or otherwise, determines after a fair hearing that an individual has knowingly made a false self-attestation described in subsection (c)(1)(B), the State may, subject to paragraph (2), seek recovery from the individual for the full amount of the cost of DRM assistance provided to the individual under this section. 
(2)ExceptionThe Secretary shall exempt a State from seeking recovery under paragraph (1) if the Secretary determines that it would not be cost-effective for the State to do so. 
(3)Reimbursement to the Federal governmentAny amounts recovered by a State in accordance with this subsection shall be returned to the Federal government. 
(i)Exemption from error rate penaltiesAll payments attributable to providing DRM assistance in accordance with this section shall be disregarded for purposes of section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)). 
(j)Provider payment ratesIn the case of any DRM assistance provided in accordance with this section to a DRM-eligible Katrina Survivor that is covered under the State Medicaid plan (as applied without regard to this section) the State shall pay a provider of such assistance the same payment rate as the State would otherwise pay for the assistance if the assistance were provided under the State Medicaid plan (or, if no such payment rate applies under the State Medicaid plan, the usual and customary prevailing rate for the item or service for the community in which it is provided). 
(k)Application to individuals eligible for medical assistanceNothing in this section shall be construed as affecting any rights accorded to an individual who is a recipient of medical assistance under a State Medicaid plan who is determined to be a DRM-eligible Katrina Survivor but the provision of DRM assistance to such individual shall be limited to the provision of such assistance in accordance with this section. 
(l)Definitions 
(1)DRM coverage period 
(A)In generalThe term DRM coverage period means the period beginning on August 28, 2005, and, subject to subparagraph (B), ending on the date that is 12 months after the date of enactment of this Act. 
(B)Presidential authority to extend drm coverage period 
(i)In generalThe President may extend the DRM coverage period for an additional 12 months. Any reference to the term DRM coverage period in this title shall include any extension under this clause. 
(ii)Notice to congress and StatesThe President shall notify the majority and minority leaders of the Senate, the Speaker of the House of Representatives, the minority leader of the House of Representatives, the Chairs and Ranking Members of the Committee on Finance of the Senate and the Committees on Energy and Commerce and Ways and Means of the House of Representatives, and the States at least 30 days prior to— 
(I)extending the DRM coverage period; or 
(II)if the President determines not to extend such period, the ending date described in subparagraph (A). 
(2)Poverty lineThe term poverty line has the meaning given that term in section 2110(c)(5) of the Social Security Act (42 U.S.C. 1397jj(c)(5)). 
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
 
